     Case 1:19-cv-00632-DAD-HBK Document 70 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELISSA FAIRFIELD,                                Case No. 1:19-cv-00632-DAD-HBK
12                       Plaintiff,                     ORDER STRIKING PLAINTIFF’S
                                                        UNAUTHORIZED PLEADING
13           v.
                                                        (Doc. No. 63)
14    A. KHOO, I. SINGH, S. SINGH,
15                       Defendant.
16

17          Plaintiff Melissa Fairfield, a state prisoner, initiated this action on May 9, 2019 by filing a

18   pro se civil rights complaint under 42 U.S.C. § 1983 against defendants A. Khoo, I. Singh, and S.

19   Singh. (Doc. No. 1). This matter comes before the court upon initial review of this case that was

20   reassigned to the undersigned on November 17, 2020. (See Doc. No. 51). Pending review is

21   plaintiff’s January 22, 2021 pleading titled “motion clarification of facts,” which the court

22   construes as an unauthorized pleading. (Doc. No. 63).

23          In this pleading, plaintiff recounts arguments he has already set forth in his complaint

24   (Doc. No. 13) and motion for injunctive relief (Doc. No. 54) and recites certain docket activity.

25   (See generally Doc. No. 63). Plaintiff does not seek any relief in the pleading. (Id.). Neither the

26   Federal Rules of Civil Procedure nor the Local Rules provide for the right to file additional

27   pleadings outside those described in Fed. R. Civ. P. 7 (a). To the extent plaintiff wishes to

28
                                                        1
     Case 1:19-cv-00632-DAD-HBK Document 70 Filed 03/25/21 Page 2 of 2


 1   request relief from this court, he should do so through a properly filed motion. Fed. R. Civ. P.

 2   7(b). Accordingly, the court will order plaintiff’s unauthorized pleading stricken from the record.

 3            Accordingly, it is ORDERED:

 4            The Clerk of Court is directed to terminate the motion associated with plaintiff’s

 5   unauthorized pleading (Doc. No. 63) and strike the pleading from the record.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      March 24, 2021
 9                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
